Name: 91/312/EEC: Council Decision of 28 June 1991 extending the validity of Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-06-29

 Avis juridique important|31991D031291/312/EEC: Council Decision of 28 June 1991 extending the validity of Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 170 , 29/06/1991 P. 0013 - 0013COUNCIL DECISION of 28 June 1991 extending the validity of Decision 86/283/EEC on the association of the overseas countries and territories with the European Economic Community (91/312/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Whereas, pending the entry into force of a new Decision by the Council on the association of the overseas countries and territories with the European Economic Community, which for material reasons can not be finalized for adoption by 30 June 1991, the arrangements applicable by virtue of Decision 86/283/EEC (1), as last amended by Decisions 90/146/EEC (2) and 91/110/EEC (3), should be kept in force until the entry into force of the new Decision, but no later than 31 July 1991, HAS DECIDED AS FOLLOWS: Article 1 In Article 183 of Decision 86/283/EEC, '30 June 1991' shall be replaced by 'the date of entry into force of the new Decision on the association of the overseas countries and territories with the European Economic Community, but no later than 31 July 1991'. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991. Done at Brussels, 28 June 1991. For the Council The President J. F. POOS (1) OJ No L 175, 1. 7. 1986, p. 1. (2) OJ No L 84, 30. 3. 1990, p. 108. (3) OJ No L 58, 5. 3. 1991, p. 27.